Citation Nr: 9925743	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  91-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1968 to 
March 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1990 decision of the Jackson, 
Mississippi, Department of Veterans Affairs Regional Office 
(VARO).  In a decision dated March 1998, the Board denied the 
appellant's claim for an increased evaluation for right knee 
disability.  The appellant duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court).  In February 1999, the Court 
vacated and remanded the Board's March 1998 decision as it 
pertained to the denial of an increased evaluation for right 
knee disability based on a February 1999 Joint Motion for 
Remand in Part, Dismissal in Part, and for a of Stay Further 
Proceedings (the motion) filed by the appellant and the 
appellee (Secretary of Veterans Affairs).  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication and disposition in accordance 
with the terms of the motion.


REMAND

The appellant alleges that, since his most recent 
examination, wherein there were no objective indications of 
instability, he has had increased problems with instability 
and pain.  Therefore, the motion states that "the available 
evidence is too old to adequately evaluate the current state 
of the condition" and that "the VA must provide a new 
examination..."

Additionally, the motion argues that remand is necessary 
because the Board failed to discuss instability, which was 
not shown on the most recent examination of record, and 
arthritis with limitation of motion.  This argument is 
expanded upon by reciting the Court's findings in DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and the regulatory provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The Board notes that, because the appellant has perfected an 
appeal as to the assignment of the initial rating following 
the initial award of service connection, rating personnel are 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet.App. 119 (1999).

Pursuant to the Court's Order of February 1999, this case is 
REMANDED to VARO for the following action:

1.  VARO should schedule the appellant 
for a VA examination to determine the 
precise nature and severity of the 
appellant's right knee disability.  The 
examiner should review all the relevant 
evidence of prior medical examinations 
and treatment located in the claims 
folder along with a copy of this remand.  
All appropriate tests deemed necessary 
should be conducted and all clinical 
findings should be reported in detail.
Specifically, for each knee, the 
examiner should fully describe the 
degree of limitation of motion.  Any 
limitation of motion must be 
confirmed by clinical findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  The inability to perform 
the normal working movements of the 
body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and 
the degree of functional loss due to 
pain should also be indicated.  
38 C.F.R. § 4.40.  It should be 
indicated  whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45.
To better assist the rating personnel, 
the examiner is reminded that, as to the 
musculoskeletal system, it is essential 
that the examination on which ratings are 
based adequately portray any functional 
loss which may be due to pain.  A 
complete rationale for all opinions 
expressed must be provided.

2.  The appellant should be reminded that 
he may submit additional evidence and 
argument in support of his claim for 
increase.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  VARO should readjudicate the 
appellant's request for an increased 
evaluation for his knee disability, to 
include whether he is entitled to "staged 
ratings" for this disability from March 
2, 1990, to the present.  See Fenderson, 
supra.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
VARO is reminded that, if a claimant has 
a disability rating under diagnostic code 
5257 for instability of the knee and 
there is also x-ray evidence of arthritis 
and limitation of motion severe enough to 
warrant a zero-percent rating under 
diagnostic code 5260 or 5261, a separate 
rating is available under diagnostic code 
5003 or 5010.  See VA OPGC Prec. 9-98 
(August 14, 1998).

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










